UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of May 13, 2012, there were 5,096,230 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at March 31, 2012 and December 31, 2011 1 Consolidated Statements of Income (unaudited) for the Three Months Ended March 31, 2012 and March 31, 2011 2 Consolidated Statements of Comprehensive Income (unaudited) for the Three Months Ended March 31, 2012 and March 31, 2011 3 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2012 and March 31, 2011 4 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2012 and March 31, 2011 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 6. Exhibits 50 SIGNATURES 51 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements. 1st Constitution Bancorp and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, 2012 December 31, 2011 ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS Total cash and cash equivalents INVESTMENT SECURITIES: Available for sale, at fair value Held to maturity (fair value of $136,015,150 and $147,621,280 at March 31, 2012 and December 31, 2011, respectively) Total securities LOANS HELD FOR SALE LOANS Less- Allowance for loan losses (5,881,942 ) ) Net loans PREMISES AND EQUIPMENT, net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Deposits Non-interest bearing $ $ Interest bearing Total deposits BORROWINGS REDEEMABLE SUBORDINATED DEBENTURES ACCRUED INTEREST PAYABLE ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS’ EQUITY: Preferred stock, no par value; 5,000,000 shares authorized, none issued - - Common Stock, no par value; 30,000,000 shares authorized; 5,097,781 and 5,096,054 shares issued and 5,096,230 and 5,094,503 shares outstanding as of March 31,2012 and December 31, 2011, respectively Retained earnings Treasury Stock, at cost, 1,551 shares at March 31, 2012 and December 31, 2011 (10,222 ) ) AccAccumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended March 31, INTEREST INCOME: Loans, including fees $ $ Securities: Taxable Tax-exempt Federal funds sold and short-term investments Total interest income INTEREST EXPENSE: Deposits Borrowings Redeemable subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME: Service charges on deposit accounts Gain on sales of loans Income on Bank-owned life insurance Other income Total non-interest income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense FDIC insurance expense Data processing expenses Other operating expenses Total non-interest expenses Income before income taxes INCOME TAXES Net income $ $ NET INCOME PER COMMON SHARE: Basic $ $ Diluted $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three months ended March 31, Net Income $ $ Other comprehensive income (loss), net of tax Unrealized gains on securities available for sale ) Pension liability Unrealized gain on interest rate swap contract 0 Other comprehensive income (loss) ) Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Income Total Shareholders’ Equity Balance, January 1, 2011 $ $ $ ) $ $ Issuance of vested shares under employeebenefit program Share-based compensation Treasury stock purchased ) ) Net Income for the three months ended March 31, 2011 Other comprehensive loss ) ) Balance, March 31, 2011 $ $ $ ) $ ) $ Balance, January 1, 2012 $ $ $ ) $ $ Exercise of stock options, net, and issuance of vested shares under employee benefit programs Share-based compensation Net income for the three months ended March 31, 2012 Other comprehensive income Balance, March 31, 2012 $ $ $ ) $ $ 4 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities- Provision for loan losses Provision for loss on other real estate owned Depreciation and amortization Net amortization of premiums and discounts on securities Gains on sales of loans held for sale ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Income on Bank – owned life insurance ) ) Share-based compensation expense Decrease (increase) in accrued interest receivable ) Decrease in other assets ) Decrease in accrued interest payable ) ) (Decrease) increase in accrued expenses and other liabilities ) Net cash provided by operating activities INVESTING ACTIVITIES: Purchases of securities - Available for sale ) ) Held to maturity 0 ) Proceeds from maturities and prepayments of securities - Available for sale Held to maturity Net decrease in loans Capital expenditures ) ) Additional investment in other real estate owned ) ) Proceeds from sales of other real estate owned Cash consideration received in connection with acquisition ofbranches 0 Net cashprovided by investing activities FINANCING ACTIVITIES: Exercise of stock options and issuance of vested shares Purchase of Treasury Stock 0 ) Net increase (decrease)in demand, savings and time deposits ) Net (decrease) in borrowings ) ) Net cash used in financing activities ) ) Increasein cash and cash equivalents CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURESOF CASHFLOW INFORMATION Cash paid during the period for - Interest $ $ Income taxes - - Non-cash investing activities Real estate acquired in full satisfaction of loans in foreclosure $ - $ See accompanying notes to consolidated financial statements. 5 Table of Contents 1st Constitution Bancorp and Subsidiaries Notes To Consolidated Financial Statements March 31, 2012 (Unaudited) (1)Summary of Significant Accounting Policies The accompanying unaudited Consolidated Financial Statements include 1ST Constitution Bancorp (the “Company”), its wholly-owned subsidiary, 1ST Constitution Bank (the “Bank”), and the Bank’s wholly-owned subsidiaries, 1ST Constitution Investment Company of New Jersey, Inc., FCB Assets Holdings, Inc., 1ST Constitution Title Agency, LLC, 204 South Newman Street Corp. and 249 New York Avenue, LLC.1ST Constitution Capital Trust II, a subsidiary of the Company, is not included in the Company’s consolidated financial statements, as it is a variable interest entity and the Company is not the primary beneficiary.All significant intercompany accounts and transactions have been eliminated in consolidation and certain prior period amounts have been reclassified to conform to current year presentation.The accounting and reporting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Article 8 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations.These Consolidated Financial Statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2011, filed with the SEC on March 23, 2012. In the opinion of the Company, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the operating results for the interim periods have been included. The results of operations for periods of less than a year are not necessarily indicative of results for the full year. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2012 for items that should potentially be recognized or disclosed in these financial statements.The evaluation was conducted through the date these financial statements were issued. (2)Acquisition of Unaffiliated Branches On March 25, 2011, the Bank acquired certain deposit and other liabilities, real estate and related assets of the Rocky Hill, Hillsborough and Hopewell, New Jersey branch banking offices from another financial institution for a purchase price of $9.85 million (the “March 2011 Acquisition”).The Acquisition was completed pursuant to the terms and conditions of the Branch Purchase and Assumption Agreement and Agreement for Purchase dated as of December 30, 2010, which was previously disclosed on a Current Report on Form 8-K filed by the Company with the SEC on January 3, 2011. The Company accounted for this transaction using applicable accounting guidance regarding business combinations. The fair value of savings and transaction deposit accounts acquired was assumed to approximate the carrying value as these accounts have no stated maturity and are payable on demand.A core deposit intangible was ascribed to the value of non-maturity deposits based upon an independent third party evaluation which was prepared using the actual characteristics of the deposits and assumptions we believe to be reasonable.Certificates of deposit accounts were valued utilizing a discounted cash flows analysis based upon the underlying accounts’ contractual maturities and interest rates.The present value of the projected cash flow was then determined using discount rates based upon certificate of deposit interest rates available in the marketplace for accounts with similar terms. The fair value of the three branch buildings was determined via appraisals performed by qualified independent third party appraisers. The fair value of loans acquired, all of which were performing, was assumed to approximate amortized cost based upon the small size and nature of those loans. As a result of the March 2011 Acquisition, the three branches became branches of the Bank.Included in the March 2011 Acquisition were the assumption of deposit liabilities of $111.9 million, primarily consisting of demand deposits, and the acquisition of cash of approximately $101.5 million,fixed assets of approximately $4.6 million, which includes, without limitation, ownership of the real estate and improvements upon which the branches are situated, and loans of $862,000.The Bank recorded goodwill of approximately $3.2 million and a core deposit intangible asset of approximately $1.7 million as a result of the March 2011 Acquisition. 6 Table of Contents (3)Net Income Per Common Share Basic net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding during each period. Diluted net income per common share is calculated by dividing net income stock by the weighted average number of common shares outstanding, as adjusted for the assumed exercise of potential common stock, warrants, common stock options and unvested restricted stock awards (as defined below), using the treasury stock method. All share information has been adjusted for the effect of a 5% common stock dividend declared December 15, 2011 and paid on February 2, 2012 to shareholders of record on January 17, 2012. The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per common share (EPS) calculations.Dilutive securities in the tables below exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Three Months Ended March 31, Income Weighted- average shares Per share Amount Basic earnings per common share: Net income $ $ Effect of dilutive securities: Stock options and unvested stock awards Diluted EPS: Net incomeplus assumed conversion $ $ Three Months Ended March 31, Income Weighted- average shares Per share Amount Basic earnings per common share: Net income $ $ Effect of Dilutive Securities: Stock options and unvested stock awards Diluted EPS: Net income plus assumed conversions $ $ 7 Table of Contents (4)Investment Securities Amortized cost, gross unrealized gains and losses, and the estimated fair value by security type are as follows: Gross Gross Amortized Unrealized Unrealized Fair March 31, 2012 Cost Gains Losses Value Available for Sale Portfolio U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $ $ ) $ Residential collateralized mortgage obligations- GSE ) Residential collateralized mortgage obligations- non GSE (10,713 ) Residential mortgage backed securities – GSE (7 ) Obligations of State and Political subdivisions (2,685 ) Trust preferred debt securities – single issuer 0 (626,770 ) Corporate debt securities ) Restricted stock 0 0 Mutual fund 0 0 $ $ $ ) $ 8 Table of Contents March 31, 2012 Amortized Cost Other-Than- Temporary Impairment Recognized In Accumulated Other Comprehensive Income Carrying Value Gross Unrealized Gains Gross Unrealized Losses Fair Value Held to maturity- U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $ 0 $ $ $ 0 $ Residential collateralized mortgage obligations – GSE 0 0 Residential collateralized mortgage obligations – non – GSE 0 0 Residential mortgage backed securities – GSE 0 0 Obligations of State and Political subdivisions 0 ) Trust preferred debt securities-pooled 0 ) Corporate debt securities 0 ) $ $ ) $ $ $ ) $ Gross Gross Amortized Unrealized Unrealized Fair December 31, 2011 Cost Gains Losses Value Available for sale- U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $ $ 0 $ Residential collateralized mortgage obligations – GSE 0 Residential collateralized mortgage obligations – non-GSE ) Residential mortgage backed securities – GSE (7 ) Obligations of State and Political subdivisions ) Trust preferred debt securities – single issuer 0 ) Corporate Debt Securities 0 ) Restricted stock 0 0 Mutual fund 0 0 $ $ $ ) $ 9 Table of Contents December 31, 2011 Amortized Cost Other-Than- Temporary Impairment Recognized In Accumulated Other Comprehensive Income Carrying Value Gross Unrealized Gains Gross Unrealized Losses Fair Value Held to maturity- U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $ 0 $ $ $ 0 $ Residential collateralized Mortgage obligations – GSE 0 0 Residential mortgage backed Securities – GSE 0 0 Residential mortgage backed Securities – non-GSE 0 0 Obligations of State and Political subdivisions 0 ) Trust preferred debt securities – pooled ) 0 ) Corporate debt securities 0 ) $ $ ) $ $ $ ) $ Restricted stock at March 31, 2012 and December 31, 2011 consists of $874,100 and $4,397,600, respectively, of Federal Home Loan Bank of New York stock and $15,000 of Atlantic Central Bankers Bank stock. The amortized cost and estimated fair value of investment securities at March 31, 2012, by contractual maturity, are shown below.Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties.Restricted stock is included in “Available for sale - Due in one year or less.” Amortized Cost Fair Value Available for sale- Due in one year or less Corporate Debt Securities $ $ Restricted Stock Mutual Fund $ $ Due after one year through five years U.S. Treasury securities and obligations of US Government sponsored corporations (“GSE”)and agencies $ $ Residential mortgage backed securities-GSE Obligations of State and Political subdivisions Corporate Debt Securities $ $ Due after five years through ten years Residential collateralized mortgage obligations -GSE $ $ Residential mortgage backed Securities - GSE Obligations of State and Political Subdivisions Corporate Debt Securities $ $ Due after ten years Residential collateralized mortgage obligations -GSE $ $ 10 Table of Contents Residential collateralized mortgage obligations –non GSE Residential mortgage backed securities - GSE Obligations of State and Political subdivisions Trust Preferred Debt Securities $ $ Total $ $ Held to maturity- Due in one year or less Obligations of State and Political subdivisions $ $ Corporate Debt Securities $ $ Due after one year through five years U.S. Treasury securities and obligations of US Government sponsored corporations (“GSE”) and agencies $ $ Obligations of State and Political subdivisions Corporate Debt Securities $ $ Due after five years through ten years Residential collateralized mortgage obligations – GSE and non GSE $ $ Residential mortgage backed securities – GSE Obligations of State and Political subdivisions $ $ Due after ten years U.S. Treasury securities and obligations of US Government sponsored corporations (“GSE”) and agencies $ $ Residential collateralized mortgage obligations - GSE Residential collateralized mortgage obligations – non GSE Residential mortgage backed securities - GSE Obligations of State and Political subdivisions Trust Preferred Debt Securities - Pooled $ $ Total $ $ 11 Table of Contents Gross unrealized losses on securities and the estimated fair value of the related securities aggregated by security category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2012 and December 31, 2011 are as follows: March 31, 2012 Less than 12 months 12 months or longer Total Number of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. Treasury securities and obligations of U.S. Government sponsored corporations and agencies 2 $ $ ) $ 0 $ 0 $ $ ) Residential collateralized mortgage obligations - GSE 1 ) 0 0 ) Residential collateralized mortgage obligations – non-GSE 1 0 0 ) ) Residential mortgage backed Securities - GSE 1 (7 ) 0 0 (7 ) Obligations of State and Political Subdivisions 3 ) 0 0 ) Trust preferred debt securities – single issuer 4 0 0 ) ) Trust preferred debt securities – single issuer - pooled 1 0 0 ) ) Corporate Debt Securities 18 ) ) ) Total temporarily impaired securities 31 $ $ ) $ $ ) $ $ ) December 31, 2011 Less than 12 months 12 months or longer Total Number of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Residential collateralized mortgage Obligations – non-GSE 1 $ 0 $ 0 $ $ ) $ $ ) Residential mortgage backed securities GSE 1 (7 ) 0 0 (7 ) Obligations of State and Political Subdivisions 3 ) 0 0 ) Trust preferred debt securities – Single issuer 4 0 0 ) ) Trust preferred debt securities – Pooled 1 0 0 ) ) Corporate debt securities 25 ) ) ) Total temporarily impaired securities 35 $ $ ) $ $ ) $ $ ) U.S. Treasury securities and obligations of U.S. Government sponsored corporations and agencies:The unrealized losses on investments in these securities were caused by interest rate increases.The contractual terms of these investments do not permit the issuer to settle the securities at a price less than the amortized cost of the investment.Because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell these investments before a market price recovery or maturity, these investments are not considered other-than temporarily impaired. 12 Table of Contents Residential collateralized mortgage obligations and residential mortgaged-backed securities: The unrealized losses on investments in residential collateralized residential mortgage obligations and mortgage-backed securities were caused by interest rate increases. The contractual cash flows of these securities are guaranteed by the issuer, which are primarily government or government sponsored agencies. It is expected that the securities would not be settled at a price less than the amortized cost of the investment. Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell these investments before a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. Obligations of State and Political Subdivisions:The unrealized losses or investments in these securities were caused by interest rate increases.It is expected that the securities would not be settled at a price less than the amortized cost of the investment.Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell these investments before a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. Corporate debt securities:The unrealized losses on investments in corporate debt securities were caused by interest rate increases.None of the corporate issuers have defaulted on interest payments.Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell these investments before a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. Trust preferred debt securities – single issuer:The investments in these securities with unrealized losses are comprised of four corporate trust preferred securities that mature in 2027, all of which were single-issuer securities. The contractual terms of the trust preferred securities do not allow the issuer to settle the securities at a price less than the face value of the trust preferred securities, which is greater than the amortized cost of the trust preferred securities.None of the corporate issuers have defaulted on interest payments.Because the decline in fair value is attributable to widening of interest rate spreads and the lack of an active trading market for these securities and to a lesser degree market concerns on the issuers’ credit quality, and because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell these investments before a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. Trust preferred debt securities – pooled:On a quarterly basis, management evaluates each security in the portfolio with an individual unrealized loss to determine if that loss represents other-than-temporary impairment.During the fourth quarter of 2009, management determined that it was necessary, following other-than-temporary impairment requirements, to write down the cost basis of the Company’s only pooled trust preferred security.This trust preferred debt security was issued by a two issuer pool (Preferred Term Securities XXV, Ltd. Co-issued by Keefe, Bruyette and Woods, Inc. and First Tennessee (‘PreTSL XXV”)), consisting primarily of financial institution holding companies.During 2009, the Company recognized an other-than-temporary impairment of $864,727, of which $363,783 was determined to be a credit loss and charged to operations and $500,944 was recognized in other comprehensive income (loss) component of shareholders’ equity. The primary factor used to determine the credit portion of the impairment loss to be recognized in the income statement for this security was the discounted present value of projected cash flow where that present value of cash flow was less than the amortized cost basis of the security.The present value of cash flow was developed using a model that considered performing collateral ratios, the level of subordination to senior tranches of the security, credit ratings of and projected credit defaults in the underlying collateral. 13 Table of Contents On a quarterly basis, management evaluates this security to determine if any additional other-than-temporary impairment is required.As of March 31, 2012, our evaluation was as follows: a. We obtained the PRETSL XXV Depository Institutions Issuer List as of March 31, 2012 from the FTN Financial Corp. (“FTN”) website and reviewed the financial ratios and capital levels of each individual financial institution issuer. b. We sorted the financial institutions on the issuer list to develop three “buckets” (or categories) for further deferred/default analysis based upon the indicated “Texas Ratio.”The Texas Ratio is calculated by dividing the institution’s Non-Performing Assets plus loans 90 days past due by the combined total of Tangible Equity plus the Allowance for Loan Losses.The three buckets consisted of those institutions with a Texas Ratio of: Above 100; 75 to 100; and Below 75. c. We then applied the following asset specific deferral/default assumptions to each of these buckets: Above 100 - 100% default; 0% recovery; 75 to 100 – 100% deferred; 15% recovery at 2 years from initial date of deferral; and Below 75 – no deferral/default. d. We then ran a cash flow projection to analyze the impact of future deferral/default activity by applying the following assumption on those institutions in bucket (3) of our analysis: · Defaults at 75 basis points applied annually; 15% recovery with a 2-year lag from the initial date of deferral. Our rationale for these metrics is as follows:(1) The FDIC lists the number of bank failures each year from 1934 – 2008.Comparing bank failures to the number of FDIC institutions produces an annual average default rate of 36 basis points. Given the continuing uncertain economic environment, we believe the doubling of this amount, or 75 basis points, to be an appropriate measurement for defaults; and (2) Standard & Poor’s published “Global Methodology for Rating Trust Preferred/Hybrid Securities Revised” on November 21, 2008.This analysis uses a recovery assumption of 15%, which we also deem an appropriate measurement. Our position is that it is appropriate to apply this future default factor in our analysis as it is not realistic to assume no adverse conditions will occur over the remaining 26-year stated maturity of this pooled security even though the individual institutions are currently performing according to terms. e. This March 31, 2012 projection of future cash flows produced a present value factor that exceeded the carrying value of the pooled trust preferred security; therefore, management concluded that no other-than-temporary impairment issues were present at March 31, 2012. 14 Table of Contents Any one or more factors, or combinations thereof, could cause management to conclude in future reporting periods that an unrealized loss that exists with respect to PRETSL XXV constitutes an additional credit impairment.These factors include, but are not limited to, failure to make interest payments, an increase in the severity of the unrealized loss, an increase in the continuous duration of the unrealized loss without an impairment in value or changes in market conditions and/or industry or issuer specific factors that would render management unable to forecast a full recovery in value.In addition, the fair value of trust preferred securities could decline if the overall economy and the financial condition of the issuers continue to deteriorate and there remains limited liquidity for this security. The following table sets forth information with respect to this security at March 31, 2012: Security Class Amortized Cost Fair Value Unrealized (Loss) Percent of Underlying Collateral Performing Percent of Underlying Collateral In Deferral (1) Percent of Underlying Collateral In Default(1) Expected Deferrals and Defaults as a % of Remaining Performing Collateral Moody's S&P / Ratings Excess Subordination(2) Amount %of Current Performing Collateral PreTSL
